Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 2/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16, 18-19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “duct-like” structure which is considered indefinite.  It is unclear what would be required for the limitation to be duct-like as the scope of “like a duct” is unclear.  For the purpose of examination, this limitation is interpreted to be an extended hollow area with two openings.

Claim 4 recites “wherein the insulating material has a high through-flow resistance such that the insulating material does not substantially contribute to a pressure drop” which is considered indefinite.  Any fluid which flows over any distance will experience a pressure drop due to among other things to friction, and as such it is unclear how the insulating material could result in the air flowing without a pressure drop.  Further “high” and “substantial” which are is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and as such it is unclear what is actually required by the claim. For the purpose of examination, this limitation is interpreted that the insulating material has to have a through-flow resistance.



Claim 18 recites “wherein the insulating material has a high through-flow resistance such that the insulating material does not substantially contribute to a pressure drop” which is considered indefinite.  Any fluid which flows over any distance will experience a pressure drop due to among other things to friction, and as such it is unclear how the insulating material could result in the air flowing without a pressure drop.  Further “high” and “substantial” which are is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and as such it is unclear what is actually required by the claim. For the purpose of examination, this limitation is interpreted that the insulating material has to have a through-flow resistance.




Claim 19 recites “wherein the insulating material has a through-flow resistance such that an air flow is conductible through the air duct from the air inlet to the air outlet without a pressure drop” which is considered indefinite.  Any fluid which flows over any distance will experience a pressure drop due to among other things to friction, and as such it is unclear how the insulating material could result in the air flowing without a pressure drop.  For the purpose of examination, this limitation is interpreted that the insulating material has to have a through-flow resistance.

Claim 21 recites “horizontal shape” and “upright shape” which are considered indefinite as the specification as the claims have not previously described any directional language that makes it clear how 

Claims 2-13, 18, 21-24 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4,7-10, 12-13, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US PG Pub 20150204573), hereinafter referred to as Gray.

With respect to claim 1, Gray (Figures 3 and 7) teaches sound insulation arrangement for an air-conditioning system of a motor vehicle, comprising: a gas-tight housing (wall 30 and flange 18, paragraph 76 form the housing) including an air inlet (40, paragraph 52) and an air outlet (44, paragraph 52) a sound insulation element composed an insulation material and fixed in the housing (reflective laminate layer 60, paragraph 96) where the sound insulation element is configured like a duct like structure has an inlet side disposed around the air inlet (part of the insulation surrounds 40 and can be considered to have a duct like structure as it has two openings and surrounds an area) and an outlet side dispose about the air outlet (the part of 30 that surrounds 40) such that the sound insulation element defines an air conduit in the housing (the air conduit exists between the inlet 40 the wall of 60 and the outlet 44).

With respect to claim 2, Gray teaches wherein an inlet cross section of the sound insulation element on the inlet side substantially corresponds to an air inlet cross section of the air inlet (they are 

With respect to claim 3, Gray teaches wherein the air inlet cross section of the air inlet is smaller than the air outlet cross section of the air outlet and wherein the inlet cross section of the sound insulation element is smaller than the outlet cross section of the sound insulation element (the inlet is smaller than the outlet for air and the cross section for the insulation surrounding the air inlet is smaller than that of the air outlet as seen in the figure).

With respect to claim 4, Gray teaches wherein the insulating material has through-flow resistance such that resistance from the insulating material does not substantially contribute to a pressure drop in an air flow conductible through the air duct from inlet to the air outlet (the reflective layer can be formed of closed cells of a thermoplastic, paragraph 61 which would prevent air flow through, further it is stated that the mineral wool is not exposed to the air, paragraph 95 thus it would also be understood from this that the reflective layer prevents air flow through and thus does not allow pressure drop as no air flows through against friction internally).

With respect to claim 7, Gray teaches wherein the sound insulation element is fixed to the housing in a form-fit manner (the insulation is maintained in place by a slight compressive force from the side wall which would be understood to be form fitted, paragraph 94).

With respect to claim 8, Gray teaches wherein the sound insulation element includes a first sound insulation part (60) and a second sound insulation part (mineral wool 50, paragraph 96) fixed to one another in a firmly bonded manner (there is a bonded layer 80 holding the two together, paragraph 55 which can be considered to firmly bond them together).




With respect to claim 10, Gray teaches wherein the housing further includes a ventilation opening (the opening in the housing where the collar 48 which forms the inlet 40 is passed through would be a ventilation opening).

With respect to claim 12, Gray teaches wherein the sound absorption material is a foam material (the reflective layer can be made of a foamed polymer, paragraph 61).
	With respect to claim 13, Gray teaches wherein) an inlet cross section of the sound insulation element on the inlet side substantially corresponds to an air inlet cross section of the air inlet (they are lined up and can be considered to correspond).

With respect to claim 19, Gray teaches a sound insulation arrangement for an air-conditioning system, comprising: a gas-tight housing including an air inlet and an air outlet (wall 30 and flange 18, paragraph 76 form the housing where 40 and 44 form the inlet and outlet, paragraph 52) and a ventilation opening (the opening in the housing where the collar 48 which forms the inlet 40 is passed through would be a ventilation opening); a sound insulation element composed of an insulation material and arranged within the housing (reflective member 60 and wool 50 form the insulation members, paragraph 96 and there is a bonded layer 80 holding the two together, paragraph 55 which can be considered to firmly bond them together), the sound insulation element arranged within the housing and coupled to the air inlet on an inlet side and coupled to the air outlet on an outlet side such that the sound insulation element provides an air conduit between the air inlet and air outlet through which an air flow is flowable (the insulation is around the outside of both 40 and 44), wherein the insulating material has a through-flow 


With respect to claim 20, Gray teaches wherein the sound insulation element includes a first sound insulation part (60) and a second sound insulation part (mineral wool 50, paragraph 96) fixed to one another in a firmly bonded manner (there is a bonded layer 80 holding the two together, paragraph 55 which can be considered to firmly bond them together).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray and further in view of Lardillat (US Patent No. 5975146), hereinafter referred to as Lardillat

With respect to claim 5, Gray does not teach explicitly wherein the insulation material is a non-woven fabric.

Lardillat teaches that either felt or mineral wool can be used as insulation (Column 6, lines 5-7) which is known to have acoustic properties (Column 1, lines 19-20).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lardillat s to have used felt instead of the wool of Gray since it has been shown that a simple substitution of one known element (mineral wool) for another (felt) to yield predictable results is obvious whereby using another known sound insulation material such as felt would have been obvious to substitute as both mineral wool and polyester felt are both known method of providing sound insulation in an air flow system.  Felt is a non-woven fabric.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray and further in view of Ueno et al. (US PG Pub 20110300334), hereinafter referred to as Ueno.
With respect to claim 6, Gray does not teach wherein the sound insulation element is produced by deep-drawn sound insulation element.
Ueno teahces that deep drawn portions of a fiber material are denser than those in a non-deep drawn portion (paragraph 25).



Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray and further in view of Qian (US PG Pub 20160118034).

With respect to claim 16, Gray teaches a sound insulation arrangement for an air-conditioning system, comprising: a gas-tight housing including an air inlet and an air outlet (wall 30 and flange 18, paragraph 76 form the housing where 40 and 44 form the inlet and outlet, paragraph 52); a sound insulation element composed configured like a duct like structure has an inlet side disposed around the air inlet (part of the insulation surrounds 40 and can be considered to have a duct like structure as it has two openings and surrounds an area) of an insulation material and defined by a first sound insulation part and a second sound insulation part fixed to one another in at least one of a firmly bounded manner (reflective member 60 and wool 50 form the insulation members, paragraph 96 and there is a bonded layer 80 holding the two together, paragraph 55 which can be considered to firmly bond them together), the sound insulation element arranged within the housing and coupled to the air inlet on an inlet side and coupled to the air outlet on an outlet side such that the sound insulation element provides an air conduit between the air inlet and air outlet (the insulation is around the outside of both 40 and 44).

Gray does not teach a sound absorption material disposed within an intermediate space defined between the sound insulation element and the housing.

Qian teaches that between the outer part of a sound insulation board one side and the other there is a sound absorption cavity (9) (paragraph 56, Figure 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided a hollow cavity in the mineral wool of Gray based on the teaching of 


With respect to claim 18, Gray teaches wherein the insulating material has through-flow resistance such that resistance from the insulating material does not substantially contribute to a pressure drop in an air flow conductible through the air duct from inlet to the air outlet (the reflective layer can be formed of closed cells of a thermoplastic, paragraph 61 which would prevent air flow through, further it is stated that the mineral wool is not exposed to the air, paragraph 95 thus it would also be understood from this that the reflective layer prevents air flow through and thus does not allow pressure drop as no air flows through against friction internally).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray and further in view of Paulick et al (US Patent No. 3819244).

With respect to claim 11, Gray teaches wherein the sound insulation is fit in a form fit manner but does not teach the form fit is a slot and key connection.

Paulick teaches that a known way to connect to component in an air conditioning system is with a key and a slot (Column 4, lines 35-39).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Paulick for the connection between the insulation of Gray and the housing to be based on a slot and key connection since it has been shown that combining prior art elements to yield predictable results is obvious whereby the use of a slot and key connection type is a known connection type suitable for use in an air conditioning system to secure two components together .

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 

Applicant argues page 9 that “the mineral wool layer and insulation layer are merely layers of materials applied to the interior surface… as opposed to a duct-like structure’ and thus the amended limitations are not met.  This is not persuasive.

Once applied to the interior surface, they would form a duct-like structure as they form a hollow structure along the flowpath with an inlet and outlet respectively and thus meet the limitation of the claim.

Applicants arguments, page 9 in regards to claim 16 are moot as in response to the traversal of official notice in regards to claim 16 examiner has provided the reference Qian.

In regards to claim 19 examiner appreciates applicant attributing the same limitations found in claim 10 in regards to ventilation to the rejection and arguments of claim 19. Applicant argues that the transition box includes an opening in which the collar is arranged which seals the opening and thus is not a ventilation opening.  This is not persuasive.
The opening itself is a ventilation opening in the housing as it allows air flow through with the duct passing into it.  Because the duct (40) is able to pass into it can be considered a ventilation opening.  The limitation is very broad and does not require active ventilation to be happening, but because there is an opening in the housing it can be considered a ventilation opening.

Applicants arguments, page 11 in regards to claim 6 are moot as in response to the traversal of official notice in regards to claim 6 examiner has provided the reference Ueno.
Allowable Subject Matter
Claims 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRIAN M KING/Primary Examiner, Art Unit 3763